Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 12, 1980, which denied claimant’s application to reopen and reconsider a prior decision, finding claimant ineligible to receive benefits. On March 21, 1978, the board found claimant ineligible to receive benefits because he was not totally unemployed. By letter dated October 7, 1980, claimant, through his attorney, made an application to the board pursuant to section 534 of the Labor Law for a reopening and reconsideration of its 1978 decision. The application was denied as untimely by decision filed November 12,1980 (Labor Law, § 624). Claimant appeals from this decision. Claimant’s attempt to review the merits of the board’s March 21,1978 decision is untimely. Denial of an application to reopen brings up for review the merits of the original determination only when the application is made within the 30-day period during which the original determination could be appealed (Matter of De Siato [Ross], 74 AD2d 988). Moreover, the decision to reopen is addressed to the discretion of the board (12 NYCRR 463.6 [a]; Matter ofDe Siato [Ross], supra). In our view, the decision of the board was not an abuse of discretion, and, accordingly, we affirm. Decision affirmed, without costs. Mahoney, P. J., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.